Citation Nr: 0623443	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or 
being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to June 
1962, from March 1963 to April 1963, and from April 1964 to 
August 1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The veteran requires regular assistance in most aspects of 
daily living activities, principally with respect to 
protection from hazards incident to his daily environment, 
and ambulation, on account of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation (SMC) based 
upon the veteran's need for the regular aid and assistance 
(A&A) of another person have been met.  38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. §§ 3.350(b), 3.351, 3.352(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were enacted by Congress in 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 
Without deciding whether the pertinent notice and development 
requirements have been satisfied in the present case, it is 
concluded that the Board may proceed with adjudicating the 
veteran's claim for entitlement to SMC.  This is so because 
the Board is taking action favorable to the veteran by 
granting entitlement for the benefit on appeal.  As such, 
this decision poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992). 

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l).

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance. . . . (3) Need for aid and attendance.  The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance are contained in 
Sec. 3.352(a).  38 C.F.R. § 3.350(b). 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  38 
C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

In this case, the evidence of record is inconclusive as to 
the need for A&A.  Two VA physicians, as well as a fee-based 
examiner, have found that the veteran requires A&A due to his 
service-connected disabilities.  First, in April 2003, a 
fee-based examiner found that the veteran had severe 
functional limitation, with very limited use, of his lower 
extremities, to include leg muscle weakness and nerve damage, 
all of which significantly affected his daily living.  Aid 
for ambulation was recommended, as the examiner found that 
the veteran was not able to leave his home or the immediate 
premises alone.  

Second, in June 2003 and September 2003, Dr. T. D. concluded 
that the veteran needed in-home care due to his service-
connected disabilities, noting that due to the pain in his 
back, he often could not sit for days at a time, and due to 
pain in his feet, he often could not use his lower 
extremities, or lift or stand on his left foot.  Dr. T. D. 
also found that by October 2003, the veteran needed a 
wheelchair or other means of assistance to ambulate at all 
times, as well as in-house care to assist with other daily 
activities.  Based on results of an EMG, and noting the 
presence of paraspinous muscle spasms, Dr. T. D. concluded 
that the veteran had effectively lost the use of his legs due 
to the extensive nerve damage from the failed back surgery.

Finally, in March 2004, Dr. M. P. stated that the veteran had 
been homebound since 1999, and in a wheelchair since at least 
2001.  He noted that the veteran was unable to ambulate 
unassisted, as the veteran's back surgery had resulted in 
nerve damage to his legs, causing considerable loss of use.  
Because there was no objective clinical evidence that the 
veteran had experienced a stroke, it was Dr. M. P.'s opinion 
that the veteran was totally disabled due to his service-
connected disabilities, in that he was unable to assist in 
his care of activities of daily living significantly, and 
needed as much assistance as possible.  

Conversely, other VA professionals have determined that the 
veteran's 
service-connected disabilities have not resulted in a need 
for regular A&A.  Although the Board notes that there is no 
evidence in the record that the veteran ever had a stroke, 
both of these professionals concluded that the veteran's 
lower extremity functional limitation was the result of a 
stroke, and not his failed back surgery or service-connected 
disabilities.  In December 2003, Dr. A. Y. found that the 
veteran had both residual facial weakness and left lower 
extremity weakness, which she concluded was due to a stroke, 
and not to the veteran's service-connected disabilities.  

Further, in August 2004, Dr. J. M. determined that the 
veteran's lower extremity functional limitation was due to a 
stroke, even thought the veteran denied ever having had one.  
She concluded that it was less likely than not that the 
veteran's lower extremity paresis was secondary to the 
veteran's lower back condition, including his failed 
laminectomy, and that there was no evidence that the 
veteran's loss of use of both legs was secondary to his 
service-connected disabilities, as he was able to ambulate 
unassisted.  The Board notes that following Dr. J. M.'s 
examination, the veteran wrote to the RO and contested Dr. J. 
M.'s finding that he could ambulate unassisted, noting that 
the day of the examination, he required the assistance of his 
aide to walk along the edge of the examination table, and 
from the examination room to the bathroom.

The Board finds that the veteran's claim of entitlement to 
SMC based upon the need for A&A is sufficiently substantiated 
in the record.  The Board must observe that a schedular 100 
percent evaluation for a service-connected disability is not 
a threshold element for consideration of entitlement to A&A.  
The law does not require this, but in any event interpretive 
doubt is to be resolved in the claimant's favor.  See e.g. 
Brown v. Gardner, 115 S. Ct. 552, 555 (1994).  He need only 
establish a factual need for the assistance.

It is obvious that the veteran requires assistance in major 
aspects of daily living, and VA physicians have noted his 
various difficulties due appreciably to his 
service-connected disabilities.  Multiple opinions have noted 
a need for A&A on account of the service-connected 
disabilities.  The benefit of the doubt rule is applicable 
here since there is not a preponderance of negative evidence 
against the claim.  Whatever can be brought against the claim 
from the VA examinations of record is outweighed by the 
documented impairment from his back and knee disabilities.  
Overall, examiners have noted the veteran's marked 
limitations in functioning from a physical standpoint.  The 
conclusions of physicians regarding a need for A&A appear to 
find support in information provided in competent medical 
reports.  Since June 2003, the physicians obviously familiar 
with his case have opined in favor of the claim.  The record 
does not contain an examination report that commented on the 
need for A&A that, in terms of probative value, outweighs the 
evidence in favor of the claim.

The enumerated factors set forth in 38 C.F.R. § 3.352(a) need 
not all be present, but at least one must exist to establish 
eligibility.  From the examinations that include references 
to a need for A&A, there is ample support to find that the 
veteran requires A&A in major aspects of self-care on account 
of a service-connected disability.  The veteran's statements 
of March 2003, July 2003, and January 2005 provide relevant 
information on his inability to care for himself on a regular 
basis.  The Board finds that the evidence, viewed liberally, 
shows appreciable physical impairment of a degree from the 
service-connected disabilities that would reasonably require 
another person to assist him in daily self-care tasks.  
Complete helplessness is not required to establish 
entitlement, nor does the need for assistance have to be 
constant; only a regular need is required.  

In summary, the veteran has been found to have significant 
service-connected physical impairment, and it appears well 
established to the Board.  VA physicians have established the 
basis for A&A; the veteran has been shown to be essentially 
unable to protect himself from hazards incident to daily 
living on account of his service-connected disabilities or 
perform various self-care tasks.  See Prejean v. West, 13 
Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222, 224-25 
(1996); 38 C.F.R. §§ 3.350(b), 3.352(a); VAOPGCPREC 21-94.  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or, as 
here, it is in relative equipoise, with the claimant 
prevailing in either event.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The determination is favorable on the need 
for A&A.  Therefore, there is no need to discuss entitlement 
to SMC based on being housebound, because the rate for SMC 
based on the need for A&A is the greater monetary benefit.  
Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. § 1114(s). 


ORDER

Entitlement to SMC based on a need for A&A of another person 
is granted, subject to the regulations governing the payment 
of monetary awards.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


